Citation Nr: 0335362	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture invoked against the appellant under 38 
U.S.C.A. § 6104(a) was proper.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

Service department records show that the appellant's military 
service was beleagured from December 15, 1941 to April 8, 
1942; he was missing on April 9, 1942; he was a prisoner of 
war (POW) from April 10 to August 28, 1942; he was in no 
casualty status or not under military control from August 29, 
1942 to April 8, 1946; and he had regular Philippine Army 
service from April 9 to April 17, 1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1994 decision by the Director of the 
Compensation and Pension (C&P) Service, which determined that 
the appellant had forfeited all benefits under the laws 
administered by the Department of Veterans Affairs (VA) by 
rendering assistance to an enemy of the United States by his 
service in the Japanese sponsored and controlled Bureau of 
the Constabulary (BC) from 1943 to 1945.

In a May 1996 decision the Board upheld the determination 
made by the CPS and found that the appellant had forfeited 
all benefits under the laws administered by VA due to his 
participation in the BC.  38 U.S.C.A. § 6104(a).  That 
decision was appealed to the U.S. Court of Veterans Appeals, 
since renamed the U.S. Court of Appeals for Veterans Claims 
(Court), and by June 11, 1998 memorandum decision (No. 96- 
1140), the Court vacated the Board's May 1996 decision and 
remanded the case to the Board for further consideration.

In November 1998, the Board remanded this matter to the RO 
for further evidentiary development.  After undertaking this 
further action, the RO, by July 2003 supplemental statement 
of the case, upheld its forfeiture determination.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)] was enacted during the pendency of this appeal.  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The Board observes, however, that 38 C.F.R. § 3.159(b)(1) 
which afforded claimants a 30-day response period was 
recently held to be invalid.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Included in this notice should be the 
appellant's and VA's respective responsibilities as to 
obtaining and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

As the appellant has not been apprised of his rights and 
responsibilities under VCAA, appropriate VCAA notice must be 
sent to him.  The Board notes that it cannot adjudicate this 
matter unless the foregoing is accomplished.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the appellant a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the appellant of the types of 
evidence necessary to establish his 
claim, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed, and, if 
it is not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




